Exhibit NewsRelease TransCanada Reports 2009 Net Income of $1.4 Billion Common Share Dividend Increased by 5 Per Cent CALGARY, Alberta – February 23, 2010 – TransCanada Corporation (TSX, NYSE: TRP) (TransCanada or the Company) today announced net income applicable to common shares for fourth quarter 2009 of $381 million or $0.56 per share.For the year ended December 31, 2009, net income applicable to common shares was $1.4 billion or $2.11 per share. TransCanada’s Board of Directors also declared a quarterly dividend of $0.40 per common share. The new quarterly dividend equates to $1.60 per common share on an annualized basis, an increase of five per cent. “Our 2009 financial results highlight our ability to generate strong earnings and cash flow from a diverse portfolio of North American energy infrastructure assets” said Hal Kvisle, TransCanada’s president and chief executive officer. “Looking forward, we expect that our $22 billion capital program will lead to significant growth in cash flow and earnings over the next five years as a number of attractive, low-risk projects are placed into service. This has enabled our Board of Directors to increase the dividend on common shares for the tenth consecutive year.” Mr.
